DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/436,747, filed on 06/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andy Szuwalski (Reg. 35,701) on 03/16/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:  A method of protecting an integrated circuit chip against a backside attack, comprising:
emitting photons in a direction to pass through a semiconductor substrate of the integrated circuit chip;
side 
bouncing the photons reflected by the first reflector shield off a second reflector shield adjacent the front side of the semiconductor substrate;
using a first photon detector at the front side reflected by the second reflector shield; and
generating an alert for said backside attack in response to photon detection.

Claim 9 has been cancelled.

Claim 10 has been amended as follows:  The method of claim 1 [[9]], wherein said second reflector shield is formed by an interconnection track of the integrated circuit chip located above the front side

Claim 11 has been amended as follows:  The method of claim 1, wherein said direction for the emitting photons is at a non-perpendicular angle relative to the front side

Claim 12 has been amended as follows:  A method of protecting an integrated circuit chip against a backside attack, comprising:
emitting photons in a direction to pass through a semiconductor substrate of the integrated circuit chip;
bouncing the emitted photons off a first reflector shield at the backside towards a front side
bouncing the photons reflected by the first reflector shield off a second reflector shield adjacent the front side of the semiconductor substrate;
using a first photon detector at the front sidereflected by the second reflector shield;
using a second photon detector at the front sidereflected by the second reflector shield; and
generating an alert for said backside attack if photon detection by the first photon detector is within a threshold of photon detection by the second photon detector.

Claim 13 has been amended as follows:  The method of claim 12, wherein the first reflector shield is positioneda position opposite the second photon detector.

Claim 17 has been cancelled.

Claim 18 has been amended as follows:  The method of claim 12 [[17]], wherein said second reflector shield is formed by an interconnection track of the integrated circuit chip located above the front side

Claim 19 has been amended as follows:  The method of claim 12, wherein said direction for the emitting photons is at a non-perpendicular angle relative to the front side


Allowable Subject Matter
Claims 1-8, 10-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…bouncing the photons reflected by the first reflector shield off a second reflector shield adjacent the front side of the semiconductor substrate…”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/BRIGITTE A PATERSON/               Primary Examiner, Art Unit 2812